 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Exhibit 10.1


 
Technology Collaboration Agreement between Novo Energies Corporation and
 
Precision Pipe and Vessel, LLC.
 
THIS COLLABORATION AGREEMENT (the "Agreement") made and entered into this 26th
day of July, 2010, by and between Novo Energies Corporation, a Florida
corporation, having its principal place of business at 750 Cote de Place
d'Armes, Suite #64, Montreal QC H2Y 2X8 Canada and/or its subsidiaries,
affiliates, assignees, successors and/or related parties (hereinafter
collectively referred to as "NEC") and Precision Pipe and Vessel, LLC, a limited
liability Precision, having its principal place of business at 6535 N.
Washington St., Denver, CO 80229 and/or its subsidiaries, affiliates, assignees,
successors and/or related parties (hereinafter referred to as "Precision"). NEC
and Precision are sometimes hereinafter collectively referred to as "Parties."


 
WITNESSETH
 
WHEREAS, NEC intends to plan, permit, construct and operate facilities to
convert carbonaceous feedstock to energy products in the Territory.
 
WHEREAS, Precision has developed proprietary gasification technologies to
convert carbonaceous feedstock into off-take products including, but not limited
to synthesis gases and liquid transportation fuels.
 
WHEREAS, NEC and Precision agree to collaborate to enhance and augment
Precision's Technology and Know-how and Precision's existing pilot gasification
facility ("Pilot") in order to demonstrate the commercial viability of
Precision's Technology to NEC, its investors and potential utility and off-take
customers; such demonstrations include, but are not limited to the generation of
synthesis gases and electrical energy. Further, upon reasonable notice to
Precision, NEC may request testing and demonstration of Precision's Technology
and the Pilot to third parties on a time and material basis as agreed by the
Parties.
 
WHEREAS, NEC intends to invest in and augment the existing Pilot facility as
outlined in Exhibit A, which presently defines the state of Precision's
Technology, through an investment in the design, specification, purchase and
installation of suitable electrical generation and process measurement and
control equipment to ensure that the Pilot is capable of converting at least 2.5
tons of shredded tire feedstock per day through the production synthesis gas
into electrical energy, for the purposes of evaluating plant operating
parameters such as conversion efficiency, air emissions, operating stability,
waste products, operating and maintenance costs, among other factors.
 
WHEREAS, NEC and Precision agree that based upon a successful demonstration of
the Pilot at its rated capacity, NEC intends to provide an additional investment
into Precision's Technology, as outlined in Exhibit A, Phase II and subject to
Precision providing an acceptable Scope, Schedule and Budget to NEC, in order to
increase the rated capacity of Precision's Technology to approximately ten tons
of shredded tire feedstock per day, together with the addition of an
appropriately sized electrical generator and process modeling. Notwithstanding,
the Parties may collectively decide this step to be unnecessary and may proceed
to develop a fully commercial facility.
 
WHEREAS, NEC and Precision agree that the Parties will work towards the goal of
developing a fully commercial version of Precision's Technology as outlined in
Exhibit A Phase III, which is capable of reliably and efficiently processing at
least 75 tons per day of shredded tire feedstock into marketable energy,
synthesis gases, and/or other off-take products.

 
 

--------------------------------------------------------------------------------

 

 
WHEREAS, NEC will arrange with Xcel Energy ("Xcel") or others to sell all excess
electrical energy generated under this Agreement under a Net Metering Agreement
with Xcel or others at the location of the existing Pilot, provided that NEC
shall receive the gross proceeds of any such power sold.
 
WHEREAS, NEC will arrange for the delivery of shredded tire feedstock to the
Pilot, the removal of ash for disposal, and the potential sale of any scrap
steel recovered from the continued operation of Precision's Technology, provided
that NEC shall receive the gross proceeds of any such materials sold.


 
NOW, THEREFORE, the Parties hereto hereby agree as follows:


 
ARTICLE 1. DEFINITIONS
 
Whenever used in this Agreement, unless otherwise clearly required by the
context, the following terms shall have the meanings set forth in this Article
and no other.
 
(a) The term "Territory" means any nation that is currently party to the Patent
Cooperation Treaty (PCT territory) in which Precision has applied for patent
protection. Further, if NEC elects to pursue a project in a non-PCT country or
region it may request Precision to seek patent protection in that region at its
own expense. If Precision is unable to obtain patent protection in a requested
region, NEC will abandon its efforts to build a project in that region.
 
(b) The term "Precision's Technology" is the proprietary gasification
technologies developed by Precision to convert carbonaceous feedstocks to
off-take products as defined in U.S. Patent Application Serial No. 12/768,841,
plus the Know-how.
 
(c) The term "Know-how" means any or all secret processes, intellectual
property, patents, secret formula and confidential technical data, confidential
manufacturing procedures and methods, which a Party has as of the date of this
Agreement and/or may have during the term of this Agreement as a result of its
research or practical experience through its own operation of Precision's
Technology or as a result of the collaboration between the Parties.
 
(d) The term "Intellectual Property Rights" means any or all rights in the
Territory under patents, patent applications, utility models, designs, and
copyrights, which Precision owns as of the date of this Agreement in connection
with Precision's Technology, as it pertains to the conversion of carbonaceous
feedstock.
 
(e) The term "Net Profits" means the gross revenue received by NEC from all
sources as a result of operating a facility utilizing Precision's Technology,
minus the direct expenses of operating such facility.
 
(f) The term "Exclusive Field" is the market comprised of gasification projects
that use tires and plastics as the sole source feedstock.
 
(g)      The term "Improvements" means any new inventions conceived or created
by either Party pursuant to
 
this Agreement that are based on the Precision Technology, Intellectual Property
or Know-how.


 
ARTICLE 2. GRANT OF EXCLUSIVE LICENSE; FUNDING
 
Subject to the terms and conditions of this Agreement, effective upon NEC
investing a minimum of $100,000 in Phase I, Precision will grant to NEC an
exclusive license to identify and develop projects, and purchase equipment from
Precision using Precision's Technology, Know-how, Intellectual Property Rights
and Improvements in the Exclusive Field in the Territory for the Term
("Exclusive License"). Contemporaneous with the granting of the Exclusive
License, Precision shall grant NEC a right of first refusal for any other offers
by Precision or any third party to develop projects using Precision's Technology
in the Exclusive Field during the term of the Exclusive License ("ROFR"). In the
event Precision or any third party elects to pursue a project using Precision's
Technology in the Exclusive Field, Precision shall first present such
opportunity to NEC. In the event NEC exercises the ROFR related to a project,
NEC shall exercise commercially reasonable diligence to pursue the project. In
the event NEC does not exercise such ROFR, if the opportunity relates to a
project Precision intends to develop, Precision shall pay NEC a 2% of the gross
revenue derived from the project. If the opportunity relates to a project a
third party intends to develop Precision shall pay NEC 25% of gross revenue
collected by Precision from such third party. Precision shall be free to pursue
projects on its own without involving NEC with the exception of the ROFR.
Subject to Article 2(a)(1)


 
 

--------------------------------------------------------------------------------

 

of this Agreement, in the event that NEC fails to fund any line items as found
on Exhibit B within a commercially reasonable period of time, the Exclusive
License shall immediately terminate. However, notwithstanding any other term in
this Agreement, once in effect, the ROFR and the right to receive any royalty
payments related thereto shall remain in force and effect for the Term
regardless of whether the Exclusive License or this Agreement has been
terminated.
 
(a)           In consideration for Precision's entering into this Agreement and
granting the Exclusive License and ROFR, NEC shall:
 
(1) pay the expenses of augmenting Precision's facility in the amounts and
according to the schedule set forth on Exhibit A. In the event of a price
decline or a sale at any time, during the life of this Agreement, of the same
materials under similar quantity and delivery conditions at prices below those
stated in Exhibit B, Precision will immediately extend such lower prices to NEC;
and
 
(2) grant common equity securities of NEC to Precision up to five percent (5%)
of its fully-diluted capitalization on the date hereof. One-half (equal to 2.5%
of the outstanding) of such securities shall be immediately transferred to
Precision while the remaining one-half (equal to 2.5% of the outstanding) shall
be held in escrow by NEC's counsel pending completion of Phase III at which time
such securities shall either be released to Precision upon a successful
completion or to NEC upon an unsuccessful completion. In the event that the
Parties conclude that Phase 111 is inconclusive, they agree to negotiate in good
faith as to a resolution regarding such yet undelivered securities.
 
(b)           In addition to Article 2(a) of the Agreement, NEC shall pay
Precision a royalty of 8% of the Net Profitsderived from Projects developed by
NEC and that deploy Precision's Technology, provided, however that such royalty
shall be no less than $200,000 per year. Royalties shall be payable on standard
commercial terms. Payment shall be paid in cash or in stock at current market
value at the discretion of Precision or any combination thereof.
 
ARTICLE 3. TRAINING OF NEC'S ENGINEERS AT THE PILOT
 
Precision agrees to give a reasonable number of NEC's employees (hereinafter
called the "Trainee") such technical training at the Pilot, as necessary, in
relation to the assembly, manufacture and operation of the Precision's
Technology. Further, NEC will provide to Precision a signed Nondisclosure
Agreement for any Trainee, which receives or may receive technical training
using Precision's Technology.
 
ARTICLE 4.
 
IMPROVEMENTS
 
All the technical information on ordinary Improvements in or in connection with
Precision's Technology made by either Party shall be furnished to the other
Party during the term of this Agreement. All Improvements made to Precision's
Technology by either Party shall be owned by Precision. Such Improvements shall
be included in the definition of Precision's Technology and shall be licensed to
NEC pursuant to Article 2 of this Agreement.
 
ARTICLE 5. VALIDITY AND INFRINGEMENT
 
(a) NEC shall promptly notify Precision of any and all infringements, imitations
or illegal use of the Intellectual Property Rights and of any statements or
action made or done by any person, firm or corporation disputing or impairing
NEC's and/or Precision's interest in and title to any of the Intellectual
Property Rights.
 
(b) Whenever in the opinion of NEC, any action is necessary or advisable to
insure the protection or prevention against such infringements, imitations or
illegal use of any Intellectual Property Rights, NEC shall notify Precision of
such infringement. Precision in its sole discretion shall take necessary legal
action deemed appropriate by Precision and its counsel.
 
(c) In the event that NEC is threatened with or involved in any infringement or
other like litigation in the Territory, by reason of its exercise of rights
acquired under this Agreement, Precision will defend and indemnify NEC with such
assistance as in its sole discretion, it deems appropriate in defending such
litigation or threatened litigation.
 
(d) In the event that NEC becomes, or is made, whether by judicial declaration,
settlement, agreement of the relevant parties or in any other manner,
responsible for or liable to pay damages, costs, royalties or any other
compensation or consideration or to perform any other obligation, whether in
respect of past, present or future acts or circumstances (the "Obligation"), to
a third party with respect to or arising out of an infringement or alleged

 
 

--------------------------------------------------------------------------------

 

infringement of any patent, utility model right, design, copyright or any other
intellectual property right of the third party in the Territory resulting from
the operation by NEC of Precision's Technology hereunder, Precision shall
indemnify and hold harmless NEC from such Obligation and NEC shall be entitled
to offset all Royalties to Precision as set forth herein as a partial payment of
this indemnity; provided, however, that Precision shall have no indemnification
obligation if the claimed infringement results from NEC or its customers
combining Precision's Technology with other technology or processes, and the
Precision Technology would not otherwise be infringing on a standalone basis.
 
ARTICLE 6. SELECTION AND CONSTRUCTION OF NEC's FACILITES
 
NEC and Precision agree to jointly confer on the site selection of at least
NEC's first facility; however, it is agreed that NEC shall be solely responsible
for the costs of the site selection, scoping, acquisition, permitting,
approvals, civil work, engineering and construction of NEC's facility. Precision
agrees to provide to NEC all necessary data and information to assist NEC in the
site selection and permitting process and ongoing technical support, spare parts
and maintenance for the equipment incorporating Precision's Technology during
the duration of the operation of NEC's facilities. Precision will design and
manufacture the Precision's Technology using industry standard markups and
margins for engineering and procurement services, and for the fabrication of all
plant and equipment pertaining to NEC's facility.


 
ARTICLE 7. DURATION OF EXCLUSIVE LICENSE AGREEMENT
 
Subject to Article 2, this Agreement shall be deemed to have come into force on
the date first set forth above and unless earlier terminated in accordance with
the provisions hereof, shall continue in force and effect for three (3) years
(the "Term"). Provided this Agreement has not been terminated pursuant to
article 8 and that the minimum royalty payment set forth in Article 2 has been
timely paid, this Agreement shall automatically renew for consecutive (3) year
terms.
 
ARTICLE 8. TERMINATION
 
Subject to Article 2 of this Agreement, in the event of the occurrence of any of
the following events the aggrieved Party may forthwith terminate this Agreement
and/or any other agreement concluded under or in connection with this Agreement
by sending written notice to the first Party by overnight courier:
 
(a) If NEC fails to commercialize Precision's Technology during the Term, as
evidenced by its failure to develop and operate a facility utilizing the
Precision Technology with a capacity of no less than 75 tons per day; or
 
(b) If Precision's Technology fails to demonstrate commercial viability, which
may be as a result of Precision's inability to engineer and fabricate a facility
with a capacity of no less than 75 tons per day, inconsistent syngas output,
uncontrolled emissions, unintended shutdowns, and any other reasons that lead to
a technical failure of the Precision's Technology, so long as Precision has
acted in good faith to attempt to solve any such logistical problems; or
 
(c) If either Party breaches any material term of this Agreement; or
 
(d) If any payment due under this Agreement is not timely made.


 
ARTICLE 9. NON-CIRCUMVENTION AND NON-DISCLOSURE
 
Because of this Agreement, the Parties may learn from one another, or from
principals, the names, email addresses, telephone numbers of corporations,
investment opportunities, joint venture opportunities, investors, borrowers,
lenders, agents, brokers, banks, lending corporations, individuals and/or
trusts, or buyers, sellers, vendors and suppliers. In their sole discretion,
either Party may provide the other Party with access to certain confidential and
proprietary information and contacts, in accordance with the following terms and
conditions:
 
(a) Non-Circumvention. The Parties hereby agree not to directly or indirectly
contact the other Party's known Contacts during the term of this Agreement, or
for a period of three (3) years following the termination of this Agreement,
without first receiving written authorization from the disclosing Party. In case
of circumvention, the circumventing Party agrees that it shall pay a monetary
penalty to the circumvented Party that is equal to damages sustained as a result
of said circumvention. For the sake of clarity, such prohibited competition
shall not include licenses granted by Precision that

 
 

--------------------------------------------------------------------------------

 

are covered by Article 2 of this Agreement or NEC using technology, intellectual
property or know-how of other parties regarding synthesis gasses, liquid
transportation fuels, other fuels or off-take products.
 
(b) Definition. For purposes of this Agreement, "Confidential Information" and
"Contacts" shall mean any and all strategic and development plans, financial
condition, business plans, data, business records, customer lists, project
records, market reports, employee lists and business manuals, policies and
procedures, information relating to processes, technologies or theory and the
names, email addresses, telephone numbers of investors, borrowers, lenders,
agents, brokers, banks, lending corporations, individuals and/or trusts, or
buyers and sellers, vendors and sellers or any and all other information which
may be disclosed by either Party to the other Party or others in accordance with
this Agreement, or which is generated as a result of or in connection with the
receiving Party; provided, however, Confidential Information shall exclude all
information in the public domain, as well as any information which a Party has
provided to the third party with no obligation of confidentiality.
 
(c) Non-Disclosure Obligations. The receiving Party agrees to receive and hold
the Confidential Information in confidence indefinitely and to use the
Confidential Information only for the purposes of fulfilling its obligations
under this Agreement. Without limiting the generality of the foregoing, the
receiving Party further promises and agrees:
 
i)      To protect and safeguard the Confidential Information against
unauthorized use, publication or disclosure.
 
ii)      Not to use any of the Confidential Information except for the business
purposes pursuant to this Agreement.
 
 
iii)
Not to, directly or indirectly, in any way, reveal, report, publish, disclose,
transfer or otherwise use any of the Confidential Information except as
specifically authorized by the disclosing Party in accordance with this
Agreement.

 
 
iv)
To restrict access to the Confidential Information to those who clearly need
such access to carry out the business purposes pursuant to this Agreement. 

 
 
v)
To advise each of the persons to whom is provided access to any of the
Confidential Information, that such persons are strictly prohibited from making
any use, publishing or otherwise disclosing to others, or permitting others to
use for their benefit or to the detriment of disclosing Party, any of the
Confidential Information, and, upon request of disclosing Party, to provide the
disclosing Party with a copy of a written agreement to that effect signed by
such persons.

 
(d) Notwithstanding the foregoing provisions, Precision agrees that NEC may
disclose the contents of this Agreement as may be required by law, including but
not limited to the disclosure of this Agreement as may be required by the United
States Securities and Exchange Commission or any other regulatory body.
 
(e) NEC and Precision are parties to that certain Mutual Nondisclosure Agreement
(the "NDA") which shall govern all disclosures by the Parties prior to the
effective date of this Agreement. The provision above shall govern all
disclosures of the Parties on or after the effective date of this Agreement.
 
ARTICLE 10. NOTICES
 
(a) Except as otherwise provided herein all notices to be given or made under
this Agreement shall be in writing and sent by overnight courier and addressed
to the principal office of the parties indicated herein above or to such other
address as either party may hereafter furnish to the other party in writing.
 
(b) All notices shall be deemed to have been given or made on the day of
dispatch.


 
ARTICLE 11.ANNOUNCEMENTS
 
No Party to this Agreement shall disclose or make any public or private
announcement of the terms of this Agreement or the proposed transaction
contemplated, without the prior written approval of the other Party unless
required by applicable law, which consent shall not be unreasonably withheld,
except that both Parties specifically agree to publish a joint press release
announcing the execution of this Agreement and further developments. The
foregoing shall not restrict in any respect either Party's ability to
communicate information concerning this Agreement and the transactions
contemplated hereby to such Party's respective affiliates', officers, directors,
employees and professional advisers, and, to the extent relevant, to third
parties whose consent is required or necessary in connection with the
transaction contemplated by this Agreement, including potential investors,
lenders or similar entities.

 
 

--------------------------------------------------------------------------------

 

ARTICLE 12. ENTIRE AGREEMENT
 
This Agreement constitutes the entire and only agreement between the parties
hereto as to the subject matter contained herein and supersedes all previous
understandings, commitments and agreements whether oral or written relating to
the subject matter hereof, and no modification, amendment or supplement of this
Agreement shall be binding upon the parties hereto except by mutual express
written consent of subsequent date signed by an authorized representative or
officer of each of the parties hereto.


 
ARTICLE 13. ARBITRATION
 
Any dispute arising from the execution of, or in connection with, this Agreement
shall be settled through friendly consultation between the parties. If the
dispute cannot be settled within sixty (60) days from the first date of
consultation, the dispute shall be settled by arbitration consisting of three
(3) arbitrators. Arbitration shall be held in Denver, Colorado under American
Arbitration Association Rules. The award rendered by the arbitration shall be
final and binding upon the parties and may be entered by any court having
jurisdiction. If either Party employs an attorney to enforce any term, to
collect any amount due, or to resolve any controversy, dispute, or claim arising
out of or related to this Contract, the prevailing Party will be entitled to
collect reasonable attorneys' fees and costs from the other Party.


 
ARTICLE 14. GOVERNING LAW
 
It is mutually agreed that the terms of this Agreement and the performance
hereunder shall in all respects be governed, construed and interpreted in
accordance with the laws of Colorado.
 
ARTICLE 15. LIMITATION OF LIABILITY
 
NEC understands and agrees that the Precision Technology is experimental in
nature and has not been used in any full-scale commercial facility. Therefore,
the Precision Technology is licensed to NEC on an as-is basis. Precision
disclaims all implied warranties, including the warranties of merchantability,
fitness for a particular purpose and non­infringement. With the exception of any
breaches of the obligations set forth in this Agreement, in no event shall
Precision's aggregate liability to NEC for any cause of action, whether breach
of contract, negligence, or tort, exceed the aggregate amount NEC pays to
Precision pursuant to this Agreement.
 
ARTICLE 16. MISCELLANEOUS
 
(a) ASSIGNEES AND SUCCESSORS: Precision hereby approves the assignment of all of
NEC's rights and obligations under this Agreement to Novo Energies
International, Ltd. ("NEl"), a company affiliated with NEC, as it relates to the
exploitation of the Exclusive License throughout the entire world except for all
of the countries within North America, Central America and South America while
NEC exploits the Exclusive License throughout all of the countries within North
America, Central America and South America. In connection with any additional
assignments, neither Party may assign, directly or indirectly, all or part of
its rights or obligations under this Agreement without the prior written consent
of the other Party. The rights and obligations of this Agreement shall bind and
benefit any successors or assigns of the parties. Without affecting Precision's
responsibilities hereunder, this Agreement shall be binding upon any person that
acquires Precision, Precision's Technology or any intellectual property
underlying a license granted hereunder.
 
(b) SEPARABILITY: The parties hereto agree that, in the event of one or more of
the provisions hereof being subsequently declared invalid or unenforceable by
court or administrative decisions, such invalidity or not enforceable shall not
in any way affect the validity or enforceability of any other provisions hereof
except those which the invalidated or unenforceable provisions comprise an
integral part of or are otherwise clearly inseparable from such other
provisions.
 
(c) WAIVER: A waiver by a party hereto of any particular provision hereof shall
not be deemed to constitute a waiver in the future of the same or any other
provision of this Agreement.
 
(d) EXPENSES: Unless otherwise expressly agreed herein or otherwise in writing
by the parties hereto, each party shall bear all losses, damages, expenses,
disbursements and liabilities incurred or made by itself or any other investment
made by itself in connection with or in pursuance of this Agreement, and neither
party shall be entitled to compensation or remedy of any kind whatsoever from
the other party for the said losses, damages expenses, disbursements,
liabilities or investment whether on termination of this Agreement for any
reason whatsoever or otherwise unless otherwise expressly agreed upon in writing
by the other party.
 

 
 

--------------------------------------------------------------------------------

 
 
 
(e) INDEMNITY: The parties shall mutually agree to, indemnify and hold harmless
each other from and against any and all actions, claims, demands, suits, losses,
damages, costs, expenses and judgments by whomever made, brought or prosecuted
and in any manner based upon, arising out of, related to, occasioned by or
attributable to any breach by the other party of any provisions of this
Agreement.
 
(f) RESTRICTED OBLIGATION: Both Parties assumes, by implication or otherwise, no
obligation, liability or responsibility other than those expressly set forth in
this Agreement.
 
(g) TITLE: The titles of Articles in this Agreement have been inserted for
convenience only and shall in no way be used in the interpretation hereof.
 
(h) WITNESSETH: The Witnesseth Clauses are an integral part of this Agreement
and are incorporated herein by
 
reference.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective representatives or officers duly authorized thereunto as of
the date first noted above.
 
[exhibit10-11.jpg]
Name: Kenneth Klepper Title: President
 
 
 
NOVO ENERGIES CORPORATION
By:
/s/ Antonio Treminio
Name: Antonio Treminio Title: Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

Exhibit A


 
Phase I Prototype Facility Augmentation
 
Gasification Upgrade Estimated Budget $500,000 (as shown in Exhibit B)
 
Objective: To Augment Precision's current prototype plant with a capacity of 2.5
tons of shredded tire feedstock per day, to obtain process modeling from a third
party, and meet certain mutually agreed objectives in terms of:
 
Y Perform instrumentation upgrades to monitor the system and automatically
record data during system operations.
Y Design and engineering specifications of the current system and commercial
scale up.
Y Specification, of mass and energy balance of the system and scale up.
Y Purchase and installation of suitable electrical generation equipment capable
of converting the production synthesis gas into electrical energy.
Y Facility and showing improvements, clean up, paint, and relocation.
Y Evaluation plant operating parameters such as conversion efficiency
Y Air emissions testing
Y Operating stability,
Y Operation and maintenance costs
Y Fabricate a continuous feed and ash handling system
Y Gas compression and accumulation
Y Labor
Y Project Management
Y Engineering


 
Precision Responsibilities:
 
 
^Precision will provide necessary design, fabrication, and implementation
support for the reasonable amount of time necessary to assure the completion of
the relocation/augmentation.

 
NEC Responsibilities:
 
 
^NEC should provide 100% of the financing necessary to complete plant
augmentation. Financing can be arranged in monthly payments to Precision over a
period of 3 months.

 
If Objectives are met:
Y NEC continues to operate with Precision;
Y Precision provides support, testing, engineering, and fabrication on a time
and materials basis;
Y Precision indemnifies NEC from ail liability associated with operation of the
facility.
Y NEC permits Precision to observe and collect all data from the facility, and
to display and provide testing as requested by either NEC or Precision.
Y NEC has option to initiate Phase II.
 
If Objectives are not met:
Y Agreement terminates unless the parties agree otherwise;
Y All Precision property, IP, and confidential information is returned to
Precision;


 
Phase II- increase the rated capacity of Precision's Technology to approximately
ten tons or more of shredded tire feedstock per day, add a capacity rated
generator to the plant, and install a continuous feed system to the plant.

 
 

--------------------------------------------------------------------------------

 

Objective: To build scaled up operating facility for continuous operation and
electrical generation. Precision Responsibilities:
 
^Precision provides design, implementation, training, and services on time and
materials basis. ^Precision is obligated to support NEC for up to 12 months to
attain acceptance of the facility.
 
NEC Responsibilities:
 
^NEC provides 100% of financing, or arranges for such financing. Outcomes:
 
If Mutually agreeable acceptance criteria for acceptance will be established.
]Tupon acceptance NEC has option, exercisable within 90 days, to initiate Phase
III.






 
Phase III—Increase the rated capacity of Precision's Technology to a minimum of
seventy-five tons of shredded tire feedstock per day as well as the licensing
and commercial roll-out
 
Objective: NEC will seek to proliferate the Precision technology to maximize the
revenue generation of the Exclusive License.
 
Precision Responsibilities:
 
 
^Subject to the terms of the Agreement, Precision grants NEC a License in the
Exclusive Field to install commercial facilities using Precision's Technology in
the Territory.

 
 
^Precision will identify its additional partners and customers to NEC; NEC
agrees not to solicit such partners or customers.

 
 
^Precision agrees to provide or cause to be provided services and equipment to
NEC to support their commercial roll-out on a time and materials basis.

 
 
XNEC will identify its additional partners and customers to Precision; Precision
agrees not to solicit such partners or customers


 
 

--------------------------------------------------------------------------------

 

Exhibit B


 

       
Description
Quantity
Unit Price
Cost
02 Plant (PSA - 90%) Air Compressor for electric
1
$25,000.00
$25,000.00
Quench/Cool Pkg
1
$18,000.00
$18,000.00
Compression
1
$10,000.00
$10,000.00
Control Room Trim, Remodel, & Furnishing
1
$20,000.00
$20,000.00
DCS-Delta V 200 1/0
1
$25,000.00
$25,000.00
1/C
1
$25,000.00
$25,000.00
Piping Tubing
1
$20,000.00
$20,000.00
Insulation
1
$2,000.00
$2,000.00
Paint
1
$5,000.00
$5,000.00
MCC
1
$15,000.00
$15,000.00
Electric Trim
1
$5,000.00
$5,000.00
Welding and Assembly
1
$50,000.00
$50,000.00
Outside Engineering Services -Drafting
-Critical Design Review
400
$150.00
$60,000.00
Inside Engineering Services
-Scale Up
-Design
-QC/QA
200
$110.00
$22,000.00
Analytical Services
1
$30,000.00
$30,000.00
Scheduler / Project Manager -Construction Over Sight logistics -Weekly Schedule
development and Update -Purchasing / Fabrication Over Sight
1
$15,000.00
$15,000.00
Operations / Mechanical / Maintenance
1
$20,000.00
$20,000.00
Contingency -Office
-Admin / Secretarial
-Misc
-Travel
1
$28,000.00
$28,000.00
3rd Party Process Modeling and Detailed Process Report and Precision Interface
1
$130,000.00
$130,000.00
Total
$500,000.00



 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------